Citation Nr: 1229918	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-33 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1981 to June 1982, from August 1990 to August 1994, and from January 2005 to December 2005.  The Veteran was also a member of the United States National Guard Reserves and the United States Army Reserves until 2007.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.

In November 2008, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim for service connection for a concussion.  However, an April 2009 rating decision has since granted that claim, and the Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

The RO certified this appeal to the Board in June 2009.  Subsequently, additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in June 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's atrial fibrillation pre-existed his entry into his 2005 active duty period.

2.  Resolving all doubt in the Veteran's favor, the pre-existing atrial fibrillation increased in severity during the 2005 period of active duty beyond the natural progression of the disorder.  


CONCLUSION OF LAW

The criteria for service connection for atrial fibrillation have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting his service connection claim for atrial fibrillation, without detriment to the due process rights of the Veteran. 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2011). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253   (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior to service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Service Connection - Analysis

The Veteran seeks service connection for atrial fibrillation.  In his written submissions, the Veteran attributes his atrial fibrillation to his active military service, claiming that his atrial fibrillation began during his Reserve military service, but was then aggravated by his active duty service.   

The Veteran's service treatment records (STRs) document an onset of atrial fibrillation in 2003, while the Veteran was in the Reserves.  Specifically, atrial fibrillation was noted on an October 2003 Army National Guard physical examination.  This is the first documentation of atrial fibrillation in the evidence of record.  Atrial fibrillation is then documented again on a December 2005 Report of Medical Assessment, at the time of the Veteran's separation from the active duty.  On the Report, the Veteran stated that he developed atrial fibrillation during his active duty deployment to the Persian Gulf, and that he was currently on medications for this disorder.  This is the only STR from the Veteran's 2005 period of active duty.  In August 2008, the RO made a Formal Finding on the Unavailability of Service Records for the Veteran's 2005 period of active duty.  However, in a June 2010 statement, the Veteran alleged that he was involved in a firefight while stationed in the Persian Gulf in 2005.  He became shaky and felt heart palpitations.  The Veteran stated that he sought medical treatment for these symptoms.  In support of the Veteran's lay statements, the claims file contains an email thread dated in November 2005 and initiated by a Lieutenant Colonel battalion surgeon.  The surgeon states that the Veteran became having heart palpitations in November 2005.  The Veteran was hospitalized and prescribed a treatment plan consisting of daily prescription medication, "some profile restrictions," and a recommendation for the Veteran to have a follow-up visit with a cardiologist when he returned from the Persian Gulf.  

In January 2009, the Veteran was afforded a VA examination.  Following a physical examination of the Veteran and a review of the claims file, the January 2009 VA examiner determined that the Veteran's atrial fibrillation began in 2003 during his Reserve military service with a second episode in 2005 during the Veteran's active duty period.  The examiner then concluded that the Veteran's atrial fibrillation did not increase while he was on a period of active duty; instead, the examiner found that the Veteran's atrial fibrillation increased during his Reserve military service from 2006 to 2007.  

In a June 2010 statement, the Veteran stated that he continued to experience episodes of atrial fibrillation during his Reserve military service in 2006 and 2007, and has continued to be treated with prescription medications by his VA and private cardiologists.  These statements are confirmed by the medical evidence of record.

Based on a review of the evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board grants the Veteran's appeal and awards service connection for atrial fibrillation.

The Veteran alleges that he developed his atrial fibrillation in 2003, during a period of Reserve military service.  As previously stated, the Veteran's STRs document complaints of and treatment for atrial fibrillation in 2003.  This is the first documentation of this disorder in the evidence of record.  Additionally, in a June 2012 statement, the Veteran's representative states that the Veteran acknowledges that his atrial fibrillation initially began in 2003 during his Reserve military service.  Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran's atrial fibrillation pre-existed his entrance into his 2005 period of active duty.  Accordingly, the presumption of soundness does not apply to the Veteran for this period of military service.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003. 

However, the Board finds that the evidence of record establishes that the Veteran's atrial fibrillation increased in severity during the 2005 period of active duty beyond the natural progression of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Initially, the Board notes that the Veteran's service personnel record demonstrates that he was awarded the Combat Medical Badge during his 2005 period of active duty.  Thus, the Veteran is a combat veteran entitled to the provisions of 38 U.S.C.A. § 1154(b).  The provisions of 38 U.S.C.A. § 1154(b) state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  

The Veteran asserts that his pre-existing atrial fibrillation was aggravated by the stress of his documented combat service during his 2005 period of active duty.  In a June 2010 statement, the Veteran alleged that he was involved in a firefight while stationed in the Persian Gulf in 2005.  He became shaky and felt heart palpitations.  The Veteran stated that he sought medical treatment for these symptoms.  The Board notes that atrial fibrillation is the type of disorder that is capable of lay observation - the Veteran is able to feel differences and irregularities in his own heart beat.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, the Veteran is a combat Veteran and therefore his lay statements are presumed credible, since the statements are consistent with the circumstances, conditions, or hardships of his military service.  38 U.S.C.A. § 1154.  Further, as mentioned, the Veteran listed atrial fibrillation on his December 2005 active duty military separation medical assessment.  Therefore, the Board finds the Veteran's lay assertions, regarding his atrial fibrillation being aggravated by his 2005 military service, to be both competent and credible evidence, and thus extremely persuasive in his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In light of the foregoing evidence that the Veteran's atrial fibrillation permanently increased during his 2005 period of military service, the Board finds that a presumption of aggravation attaches with respect to the Veteran's atrial fibrillation.  38 C.F.R. § 3.306(b); see Jensen, 4 Vet. App. at 306-307, citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Once it is shown that the pre-existing disability underwent an increase in severity during service, the presumption of aggravation arises and the burden shifts to the VA Secretary to show by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; see Laposky v. Brown, 4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also VAOPGCPREC 3-2003.  Clear and unmistakable evidence is a formidable evidentiary burden, requiring that the no aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131.

After considering all of the evidence of record, the Board finds that the presumption of aggravation has not been rebutted.  In this regard, the Board acknowledges that the Veteran is competent to provide evidence about what he experienced in service and is competent to report that he has suffered continuous post-service symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 404 (1995).  

The Board has considered the January 2009 opinion of the VA examiner in which it is concluded that the Veteran's atrial fibrillation did not increase while he was on a period of active duty.  However, as noted above, the Veteran is competent to report on the continuity of the symptoms associated with his atrial fibrillation.  In opining that there was no objective evidence of an increase, the VA examiner failed to consider the competent lay statements of the Veteran.  As such, this medical opinion is found to be of little probative value.  An examiner must consider lay statements regarding in-service occurrence and continuity of symptoms of a disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination is inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion). 

As such, the Board is unable to conclude that the no aggravation result is "undebatable."  Cotant, 17 Vet. App. at 131.  The January 2009 VA examination report, standing along (when compared to the STRs and the lay statements of the Veteran) does not rise to the level needed to meet the standard of clear and unmistakable evidence that the pre-existing atrial fibrillation did not permanently increase in severity during service beyond the natural progression of the disease.  Thus, the Board cannot conclude that the record contains evidence meeting the "onerous" evidentiary standard of clear and unmistakable evidence.  In light of this conclusion, service connection for atrial fibrillation based on aggravation is warranted.   38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Based on the written accounts of the Veteran, and the medical evidence showing the presence of atrial fibrillation during a period of active duty and atrial fibrillation shortly after this period of active duty, the Board finds that any remaining reasonable doubt concerning the continuity of symptomatology should be resolved in favor of the Veteran.  The benefit of the doubt rule has been applied where appropriate in reaching this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 







(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for atrial fibrillation is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


